Citation Nr: 1641324	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO. 10-49 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to February 19, 2010 for degenerative osteoarthritis of the lumbar spine with intervertebral disc syndrome (IVDS), excluding the period from February 19, 2010 to April 5, 2010 when a temporary total rating was assigned under 38 C.F.R. § 4.30.

2. Entitlement to an initial rating in excess of 20 percent from April 5, 2010 forward for degenerative osteoarthritis of the lumbar spine with IVDS, excluding the period from February 19, 2010 to April 5, 2010 when a temporary total rating was assigned under 38 C.F.R. § 4.30.

3. Entitlement to an initial rating in excess of 10 percent for a left hand and wrist strain (claimed as a left wrist nerve disability).

4. Entitlement to service connection for a bilateral hearing loss disability.




REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to August 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

By way of background, in the September 2009 rating decision the RO granted service connection for the low back and left wrist and hand disabilities, assigning a rating of 10 percent to each, and denied service connection for a bilateral hearing loss disability. The Veteran timely perfected an appeal as to the ratings assigned for the low back and left wrist disabilities and the denial of service connection for a bilateral hearing loss disability.

The RO granted increased ratings for the low back disability and left wrist and hand disability during the course of the appeal. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The issues have been re-characterized on the title page to reflect the increased ratings granted during the appeal.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran has been rendered unemployable due to his service-connected disabilities, and as such entitlement to TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Board most recently remanded the issues on appeal in October 2015. The noted records having been requested from the Veteran, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

On his November 2010 substantive appeal, the Veteran did not indicate whether or not he wanted a hearing before a Veterans Law Judge. In December 2010 correspondence, the Veteran was requested to clarify whether or not he desired a hearing, and was informed that if no response was received it would be assumed that he did not want a hearing. As no response was received, the Board finds that a hearing has not been requested and will proceed to adjudicate the claims.

In August 2016 correspondence the Veteran was requested to clarify his current power of attorney and was also informed that if a response was not received within 30 days, it would be assumed the he desired to remain represented by the North Carolina Division of Veteran's Affairs (NCDVA). As no response was received, the NCDVA remains the Veteran's recognized representative.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a right perforated ear drum and left ear scar tissue were referred in the October 2015 Board remand, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are re-referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. Prior to February 19, 2010, the Veteran's degenerative osteoarthritis of the lumbar spine with IVDS was manifested by pain on motion, fatigue, spasms, weakness, lack of endurance and stiffness, and the examiner described a "major functional impact." The disorder more nearly approximates flexion to better than 30 degrees but less than 60 degrees.

2. From April 5, 2010 forward, the Veteran's degenerative osteoarthritis of the lumbar spine with IVDS has been manifested by pain on movement, stiffness, and forward flexion to 60 degrees; but not by forward flexion to 30 degrees or less, ankylosis, or incapacitating episodes.

3. For the entire period on appeal, the Veteran's left hand and wrist strain has been manifested by pain, weakness, giving way, palmar flexion to 60 degrees at worst, dorsiflexion to 60 degrees at worst, ulnar deviation to 45 degrees at worst, radial deviation to 20 degrees at worst; but not by ankylosis of the wrist.

4. The Veteran does not have a bilateral hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, but no higher, prior to February 19, 2010 for degenerative osteoarthritis of the lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2. The criteria for a rating in excess of 20 percent from April 5, 2010 forward for degenerative osteoarthritis of the lumbar spine have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

3. The criteria for a rating in excess of 10 percent for a left hand and wrist strain have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5215 (2015).

4. A hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in February 2009, prior to the initial unfavorable adjudication in September 2009. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. In March 2014 and October 2015 correspondence the Veteran was requested to identify and either authorize for release or submit himself any private treatment records from 2009 forward relevant to his claimed disabilities. No response was received. As such, the Board finds that sufficient efforts have been made to obtain the Veteran's private treatment records. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA orthopedic examinations in April 2009 and April 2015. The examinations were adequate because the examiners considered and addressed the Veteran's statements, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Concerning the April 2009 and April 2015 audiological examinations, the examinations were adequate because the examiners were state licensed audiologists and a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided. 38 C.F.R. § 4.85; see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for increased ratings for the low back disability and left wrist and hand disability and service connection for a bilateral hearing  loss disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the low back and left hand and wrist disabilities have not materially changed during the periods on appeal, and therefore further staged ratings are not warranted for either disability.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A. Low Back Disability

The Veteran's degenerative osteoarthritis of the lumbar spine is rated under Diagnostic Code 5243. All spine disabilities covered by Diagnostic Codes 5235 to 5243 can be rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to IVDS. See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The Veteran contends he is entitled to increased ratings in excess of 10 percent prior to February 19, 2010 and in excess of 20 percent from April 5, 2010 forward, excluding the period for which a temporary total rating has been assigned under 38 C.F.R. § 4.30. Throughout the period on appeal, the Veteran has reported that he experiences pain and stiffness affecting the thoracolumbar spine, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). There is no evidence these statements are not credible, and therefore they are entitled to probative weight.

During the course of the appeal the Veteran was provided with VA examinations in April 2009 and April 2015. The April 2009 examiner noted subjective reports of pain, stiffness, numbness, difficulty bending and lifting and general limitation of motion. No flare-ups of back pain were reported. On examination the Veteran had forward flexion to 70 degrees, extension to 14 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 24 degrees. Pain was present throughout the range of motion.

The examiner noted that after repetitive testing there was major functional impact with fatigue, weakness and lack of endurance, but further specified that these factors did not result in further limitation of motion. Spasms and tenderness were noted, but there was no evidence of ankylosis of the thoracolumbar spine. No abnormal spinal curvatures were present, and gait was noted to be normal. 

The April 2015 examiner noted subjective reports of stiffness after repetitive use. No flare-ups of the low back disability were reported. On examination the Veteran had forward flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, and left and right lateral rotation to 15 degrees. There was no evidence of pain on movement, tenderness, guarding, spasms, ankylosis, loss of use, or IVDS. There was no further loss of range of motion or function after repetitive testing. There is no evidence that the examiners were not competent or credible, and as the reports are based on the evidence of record and objective examinations of the Veteran they are entitled to significat probative weight concerning the severity of the Veteran's disability at the time they were conducted. Nieves-Rodriguez, 22 Vet. App. 295. 

VA and private treatment records associated with the claims file reflect on-going treatment for a low back disability, with private treatment records from the Veteran's neurosurgeon noting on-going stiffness and pain. However, no further range of motion testing is of record, nor do any of the treatment records reflect notations of ankylosis.

The Veteran has been assigned a 10 percent rating prior to February 19, 2010 for his low back disability, which contemplates painful motion of the spine and limitation of forward flexion of the lumbar spine to between 60 degrees and 85 degrees. From April 5, 2010 forward, the Veteran was assigned a 20 percent rating for his low back disability, which contemplates painful motion and limitation of forward flexion to between 30 degrees and 60 degrees.

Based on the foregoing, the Board finds that an increased rating of 20 percent, but no higher, is warranted for the period prior to February 19, 2010. The Board notes that the increased rating of 20 percent was assigned based on an April 2015 VA spine examination, but for reasons that are unclear the increase was made effective April 5, 2010, the date the Veteran was released from the hospital. Thus the disability level for the period from April 5, 2010 forward was assigned based on an examination conducted five years after that date.

Regardless, the Board finds that the low back disability prior to February 19, 2010 more nearly approximated the level of severity contemplated by a 20 percent rating. While the Veteran's measured range of motion was outside of the limits directly contemplated by a 20 percent rating, the April 2009 examiner noted that there was "major functional impact" after repetitive testing due to fatigue, weakness and lack of endurance. The examiner also noted that spasms and tenderness. Thus, in light of these additional symptoms and the resulting major functional impact, the Board finds that the Veteran's level of disability prior to February 19, 2010 more nearly approximated the level of severity contemplated by a 20 percent rating. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243.

However, a rating in excess of 20 percent is not warranted either prior to February 19, 2010 or from April 5, 2010 forward. There is no evidence during either of these periods that the Veteran's forward flexion was limited to 30 degrees or less, and no lay or medical evidence indicating that the Veteran's thoracolumbar or entire spine was fixed in a neutral or unfavorable position. Both the April 2009 and April 2015 examiners specifically noted that the Veteran had forward flexion well in excess of 30 degrees and that ankylosis was not present in any form, even in light of the subjective reports of pain and after repetitive testing. Thus, based on the evidence of record increased ratings in excess of 20 percent prior to February 19, 2010 or in excess of 20 percent from April 5, 2010 forward are not warranted in this case. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243.

In evaluating the Veteran's level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has complained of pain, stiffness, numbness and limitation of motion. However, both VA examiners specifically considered these subject reports, and found that on objective examination the Veteran was not further limited in range of motion due to these factors based on repetitive testing. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness, fatigue, and other factors are outweighed by the objective findings of the VA examiner. 

Further, the Board's grant of an increased rating of 20 percent prior to February 19, 2010 herein specifically was predicated upon the notation of major functional impairment following repetitive testing, even though further loss of range of motion was not noted. 38 C.F.R. §§ 4.40, 4.45. The Veteran's reports of pain on motion are fully considered by the currently assigned compensable ratings. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied. The Veteran was diagnosed with IVDS in April 2009. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. However, the Veteran has not alleged that he has at any point been prescribed bed rest for his low back disability, nor does the medical evidence orf record reflect such a prescription by either a VA or private physician. Id. In light of the lay and medical evidence of record, an increased rating based on incapacitating episodes is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. The Veteran has already been assigned separate, compensable ratings for his bilateral lower extremity sciatica, and therefore those abnormalities are already fully contemplated by their assigned ratings. There is no evidence of any other neurologic, bowel, or bladder abnormalities associated with the low back disability. As such, additional separate compensable ratings for other neurologic abnormalities or bowel or bladder impairment for the period on appeal are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent prior to February 19, 2010 and in excess of 20 percent from April 5, 2010 forward for the Veteran's low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Left Wrist and Hand Disability

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his left wrist and hand disability. For disabilities affecting certain extremities, different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran has consistently reported that he is right-hand dominant. As such, the ratings for the minor side must be considered. Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees. 38 C.F.R. § 4.71, Plate I. 

The Veteran's left wrist and hand disability is assigned a 10 percent rating under Diagnostic Code 5003 by analogy to Diagnostic Code 5215, covering limitation of motion of the wrist. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Diagnostic Code 5003 states that degenerative arthritis will be rated based on limitation of motion under the appropriated Diagnostic Codes for the specific joint of joints involved, except where such limitation of motion is noncompensable under the appropriate Diagnostic Code. Id. In accordance with Diagnostic Code 5003, the Veteran has been assigned a 10 percent rating under Diagnostic Code 5215, governing limitation of motion of the wrist. 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Under Diagnostic Code 5215, a 10 percent rating for the major wrist is warranted for either limitation of palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5215. No higher ratings are possible under Diagnostic Code 5215.

The Veteran has been assigned a 10 percent rating for his left hand and wrist strain. This rating contemplates painful motion, weakness, giving way, and limited range of motion in palmar flexion, dorsiflexion, radial deviation and ulnar deviation. No higher ratings based on limitation of motion of the wrist are possible. See id. As the maximum allowable rating is 10 percent, it is not possible to assign the Veteran a higher disability rating under Diagnostic Code 5215. As such, a higher rating for limitation of dorsiflexion or palmar flexion is not warranted. Id.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of painful motion, limitation of motion, weakness and giving way. However, the VA examiners found that upon repetitive testing there was no additional functional loss due to pain, weakness, fatigue, or incoordination. The examiners did not indicate that the Veteran's reported symptoms result in complete loss of use of the left hand or effectively resulted in ankylosis of the left wrist. As such, the Board finds that the observations of the skilled professionals to be more probative than any contradictory lay evidence of record. regarding additional functional loss due to pain, weakness, fatigue, or other factors. 38 C.F.R. §§ 4.40, 4.45. The assigned compensable rating fully contemplates the Veteran's reports of painful motion. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5214, governing ankylosis of the major wrist, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis, 3 Vet. App. 259 (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)). The April 2009 and April 2015 VA examiners both specifically noted that the Veteran was able to move his wrist, and therefore it is clearly not ankylosed for VA purposes. Further, VA and private treatment records at no point indicate that the Veteran's wrist actually is ankylosed, or is of such condition that it is the functional equivalent of ankylosis.

Extremely unfavorable ankylosis of the wrist is rated based on the loss of use of the hand under Diagnostic Code 5125. 38 C.F.R. § 4.71a, Diagnostic Code 5214, Note. Loss of use of a hand is present when no effective function remains other than that which could be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance. 38 C.F.R. § 3.350(a)(2). However, there is no medical or lay evidence indicating that the Veteran has lost the use of his left hand as a result of his left wrist disability. As such, an increased rating based on loss of use is not warranted.

There is no evidence of loss of use or ankylosis of individual or multiple digits of the left hand, and therefore increased ratings for the disability under those Diagnostic Codes are not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5126-5156, 5216-5130. Finally, there is no evidence of incapacitating episodes of degenerative arthritis. 38 C.F.R. § 4.17a, Diagnostic Code 5003.

Although the condition was initially claimed as a left wrist nerve condition, there is no objective evidence of impairment of the nerves in the left upper extremity, and therefore an increased rating based on neurological impairment is not warranted. 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8519, 8610-8619, 8710-8719. Finally, the Veteran is already in receipt of a 10 percent rating for the scar associated with the left wrist disability. As such, an increased or separate compensable rating based on the Diagnostic Codes governing scars is not warranted. 38 C.F.R. § 4.118, Diagnostic Code 7800-7805.

All potentially applicable Diagnostic Codes have been considered. See Schafrath, 1 Vet. App. at 593. The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected left wrist and hand disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Low Back Disability

Neither the first nor the second Thun element is satisfied here. The Veteran's low back disability is manifested by pain, fatigue, weakness, spasms, lack of endurance, stiffness, numbness, normal gait, and flexion to 60 degrees at worst. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as pain, fatigue and stiffness, they are inherently contemplated by the criteria as their effects on the Veteran's range of motion are directly contemplated by his currently assigned ratings. In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his low back disability has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional, referral would not be warranted.

B. Left Wrist and Hand Disability

Neither the first nor the second Thun element is satisfied here. The Veteran's left wrist and hand disability is manifested by pain, weakness, giving way, and limitation of palmar flexion, dorsiflexion, ulnar deviation, and radial deviation. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. 38 C.F.R. § 4.71a, Diagnostic Code 5215. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as pain and weakness, they are inherently contemplated by the criteria. The effects of pain and weakness on the Veteran's left wrist range of motion are directly contemplated by his assigned rating for limitation of motion of the wrist. In short, there is nothing exceptional or unusual about the Veteran's left wrist and hand disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left wrist and hand disability has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

C. Johnson v. McDonald

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for sleep apnea, a low back disability, a right and left wrist and hand disability, a right ankle disability, a right shoulder disability, a right elbow disability, tinnitus, acid reflux disease, bilateral knee disabilities, left wrist scars, bilateral lower extremity sciatica, residuals of a left ankle fracture, a left pectoral scar, tension headaches and dyssomnia. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's low back or left wrist and hand disabilities combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For sensorineural hearing loss, which is an organic disease of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

The Veteran has stated that he currently has bilateral hearing loss. While competent to report decreased hearing acuity, he is not competent to state his hearing loss meets the VA requirements to be considered disabling, as such a determination requires objective audiological testing. 38 C.F.R. § 3.385; see Jandreau, 492 F.3d at 1377. As the Veteran's statements concerning whether his hearing loss is disabling for VA purposes are not competent, they are assigned zero probative weight.

The Veteran was provided with two VA audiological examinations. The results of the April 2009 audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
20
LEFT
10
0
0
15
25

Speech recognition was 100 percent bilaterally, as measured by the Maryland CNC test.

The results of the April 2015 audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
10
20
LEFT
0
5
5
20
25

Speech recognition was 96 percent bilaterally, as measured by the Maryland CNC test.

Treatment records associated with the claims file reflect no treatment for a bilateral hearing loss disability. As noted previously, the Veteran was requested to authorize for release or submit any private treatment records concerning his claimed bilateral hearing loss disability, but did not do so. 

Based on this medical evidence, the Veteran's bilateral auditory acuity is not considered a disability for VA purposes. The Veteran's hearing thresholds in either ear have at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz, nor have his auditory thresholds been 26 decibels or greater at any three of the measured frequencies. Finally, his speech recognition scores have at no point been less than 94 percent in either ear. As none of the necessary criteria have been met, the Board finds that the Veteran's bilateral hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385. As such, service connection for bilateral hearing loss cannot be granted on any basis. Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.303, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran has bilateral hearing loss considered disabling for VA purposes. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

A 20 percent prior to February 19, 2010 for degenerative osteoarthritis of the lumbar spine is granted.

Entitlement to an initial rating in excess of 20 percent for degenerative osteoarthritis of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for a left hand and wrist strain is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


